THICATITORNEY                    GENERAL
                             OFTEXAS




                                  August15, 1957

Hon. J. M. Falkner, Commissioner       opinion No. w-228
Department of Banking
Capital National Bank Building         Re:   Does Article 881a-4, Vernon's
Austin, Texas                                R.C.S., 1948,mean that the
                                             certificate of authority to
                                             do business should be issued
                                             simultaneously with the ap-
                                             proval of the charter and by-
Dear Mr. Falkner:                            laws?

          You have stated and asked the following:

          "Article 881a-4,   Vernon's R.C.S., 1948,reads as follows:

          "'When the Banking Commissioner of Texas   shall have
     approved the organization certificate and the   propcsed by-
     laws and shall,have issued the certificate of   such approval
     and filing, it shall then issue a certificate   of authority
     to do business. O O1

          "Does this Article in your opinion mean that the cer-
     tificate of authority to do business should be i,ssuedsi-
     multaneously with the approval of the charter and by-laws?"

          The approval of the charter and by-laws by t$heCommission i,s
made a condition precedent to the issuance of the certificate of authori,-
ty. The issuance of the certificate of authority must n,ecessarilyfollow
the approval of the charter and by-laws. The Banking Commissioner must
issue the certificate of auttority as soon as practicable after he has
approved the charter and by-laws. The incorporators of a building and
loan association, after the Commissioner has approved the charter and
the by-laws, thereupon have the right to require the Banking Commisslon-
er to issue the certificate of authority.

          You are therefore accordingly advised tkiatthe certi,fi.cateof
authority tc do business bleedniltbe itswrl "si,nu,-;a;~c~ci,~sly"
                                                             with.the
approval of the charter and by-l~aws,but should be isw~ed as soon,as
practfcable thereafter,
Hon. J. M. Falkner, page 2 (w-228)



                                    SUMMARY

                The Banking Commissioner is not required
                to issue the certificate of authority to
                do business of a building and loan asso-
                ciation simultaneously with the approval
                of the charter and by-laws but must do so
                as soon as practicable thereafter.

                                              Yours very truly,

                                              WILL WIISON
                                              Attorney General of Texas


                                              By   %-dt3.~&&.-
                                                   Fred B. Werkenthin
                                                   Assistant

FBW:lm

APPROVED:

OPINION COMMITTEE:

H. Grady Chandler, Chairman

J. W. Wheeler

Leonard Passmore

J. Mark Mcbughlin

K5XIFdWF.D
         FOR THE ATTORNEY GENERAL
BY:
      Ceo. P. Blackburn